Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 1 of 14 PageID 131



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

DEBRA LAPOSA, an individual,

            Plaintiff,

v.                                 Case No:      2:20-cv-182-FtM-29NPM

WALMART STORES EAST LP, a
foreign corporation and JOHN
DOE, Manager of Store #1874,

            Defendants.



                             OPINION AND ORDER

      This matter comes before the Court on plaintiff’s Motion for

Remand and Motion for Leave to Amend Plaintiff’s Complaint and

Memorandum of Law (Doc. #7) filed on April 7, 2020.                Defendant

Wal-Mart Stores East, L.P filed a Response in Opposition (Doc.

#10) on April 21, 2020.      For the reasons that follow, the motions

are granted.

                                     I.

      On January 31, 2020, plaintiff filed the current Complaint in

the   Twentieth   Judicial    Circuit     in   and   for   Charlotte   County,

Florida.    (Doc. #1-2, p. 23.)      The two-count Complaint alleges a

negligence claim against Wal-Mart, as well as a second negligence

claim against defendant John Doe, the then-unidentified manager of

the store where plaintiff’s injury occurred.                (Id. pp. 23-27.)
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 2 of 14 PageID 132



Wal-Mart filed its Answer, Affirmative Defenses, and Demand for

Jury Trial (id. p. 43) on March 9, 2020.

      On March 19, 2020, Wal-Mart filed a Notice of Removal (Doc.

#1) which removed the case to federal court on the basis of

diversity jurisdiction.      In the Notice Wal-Mart asserted it was a

citizen of Delaware and Arkansas, and plaintiff was a citizen of

Florida.    (Id. ¶¶ 17, 22.)     Wal-Mart asserted that defendant John

Doe had been fraudulently joined “for the sole purpose of defeating

diversity    jurisdiction,”     and    therefore    John   Doe’s    Florida

citizenship should be ignored.        (Id. ¶¶ 5, 18-21.)

      On April 7, 2020, plaintiff filed her Motion for Remand and

Motion for Leave to Amend Plaintiff’s Complaint.                (Doc. #7.)

Plaintiff seeks leave to amend the Complaint to replace John Doe

with the now-identified store manager, Ryan Barber.            (Id. p. 2.)

As a separate docket entry, plaintiff has provided her proposed

amended complaint.     (Doc. #8-5, pp. 21-26.)       Plaintiff also seeks

to remand the case to state court because it was improperly removed

to federal court as Mr. Barber is a citizen of Florida, thus

destroying complete diversity of citizenship.          (Doc. #7, pp. 3-5,

p. 8.)

                                      II.

   A. Removal Was Not Improper

      In the Notice of Removal, Wal-Mart asserted that there is

complete diversity of citizenship because (1) it is a citizen of



                                       2
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 3 of 14 PageID 133



Delaware and Arkansas, (2) plaintiff is a citizen of Florida, and

(3) the citizenship of John Doe should be disregarded because he

was fraudulently joined as a defendant.                (Doc. #1, ¶¶ 17-26.)     In

her motion to remand, plaintiff contends removal was improper

because John Doe was not fraudulently joined and therefore complete

diversity of citizenship did not exist. *                   (Doc. #7, pp. 2, 7.)

Plaintiff    also   argues    that    the      removal   from   state   court   was

improper because Wal-Mart did not receive the consent of all

defendants, i.e., John Doe’s consent.                  (Id. pp. 7-8.)      Both of

plaintiff’s arguments are incorrect.

      The   citizenship      of    John   Doe    is    disregarded   for   removal

purposes, which obviates the need to consider fraudulent joinder

at the removal stage of the proceedings.               Title 28 U.S.C. § 1441(b)

provides:

      (b) Removal based on diversity of citizenship.--(1) In
      determining whether a civil action is removable on the
      basis of the jurisdiction under section 1332(a) of this
      title, the citizenship of defendants sued under fictious
      names shall be disregarded.

28 U.S.C. § 1441(b)(1).           “Even if ‘the fictitious defendants were

likely’ not diverse, their citizenship must ‘be disregarded for

purposes of diversity jurisdiction.’”              Smith v. Comcast Corp., 786

Fed. App’x 935, 939 (11th Cir. 2019) (quoting Walker v. CSX Transp.




      *Plaintiff concedes the                 amount   in    controversy   exceeds
$75,000. (Doc. #7, pp. 5-6.)



                                          3
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 4 of 14 PageID 134



Inc., 650 F.3d 1392, 1395 n.11 (11th Cir. 2011)).                 “And for a

removed case, ‘diversity jurisdiction is determined ... at the

time of removal.’” Id. (quoting Thermoset Corp. v. Bldg. Materials

Corp of Am., 849 F.3d 1313, 1317 (11th Cir. 2017)).              Accordingly,

the   citizenship    of   John   Doe   is   disregarded    for   purposes   of

determining removal based on diversity jurisdiction.

      Plaintiff also argues that the Notice of Removal is deficient

because Wal-Mart has failed to establish the consent of all the

defendants to removal.       (Doc. #7, pp. 7-8.)          Title 28 U.S.C. §

1446 provides the following:

      (2)(A) When a civil action is removed solely under
      section 1441(a), all defendants who have been properly
      joined and served must join in or consent to the removal
      of the action.

28 U.S.C. § 1446(b)(2)(A).        This case was removed solely under §

1441(a), and John Doe is a fictitious-name defendant who had not

been served.    Therefore, Wal-Mart was not required to obtain John

Doe’s consent.      See Green v. America Online (AOL), 318 F.3d 465,

470 (3d Cir. 2003) (“Green argues that the removal was defective

because the John Doe defendants did not join the notice of removal.

However, the general rule that all defendants must join in a notice

of removal may be disregarded where, as here, the non-joining

defendants are unknown.”)




                                       4
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 5 of 14 PageID 135



         B. Complaint May Be Amended

      Plaintiff seeks to amend the Complaint to change the John Doe

defendant to the name of the actual person who was store manager.

While normally such a request would be easily granted, Wal-Mart

objects, asserting that whether named or unnamed, the store manager

is fraudulently joined because plaintiff fails to state a cause of

action for negligence against that defendant.           (Doc. #10, pp. 3-

5.)

      The decision concerning whether to allow a complaint which

has been removed from state court to be amended to add a defendant

is governed by 28 U.S.C. § 1447(e).        Ingram v. CSX Transp., Inc.,

146 F.3d 858, 862 (11th Cir. 1998).              “If after removal the

plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder,

or permit joinder and remand the action to the State court.”             28

U.S.C. § 1447(e).       Accordingly, a district court has only two

options: (1) deny the requested joinder, or (2) allow the joinder

and remand the case to state court.        Ingram, 146 F.3d at 862.

      A post-removal request to join a non-diverse party defendant

“is left to the discretion of the district court.”                 Dean v.

Barber, 951 F.2d 1210, 1215 (11th Cir. 1992).         In deciding whether

amendment of a complaint should be allowed under § 1447(e), the

Court considers several factors, including:




                                     5
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 6 of 14 PageID 136



      (1) the extent to which the purpose of the amendment is
      to defeat federal jurisdiction; (2) whether the
      plaintiff has been dilatory in asking for the amendment;
      (3) whether the plaintiff will be significantly injured
      if the amendment is not allowed; and (4) any other
      factors bearing on the equities.

Hacienda Village Homeowners Ass’n, Inc. v. Marsh, Inc., 2011 WL

2893113,     *2    (M.D.    Fla.     July   20,   2011)     (citation       omitted).

Additionally, the Court should also consider whether the joinder

of the non-diverse party is fraudulent.                 Id. (citation omitted).

      As relevant to this case, a defendant seeking to establish

fraudulent       joinder    must    demonstrate     by    clear   and       convincing

evidence that “there is no possibility the plaintiff can establish

a cause of action against the resident defendant.”                      Henderson v.

Wash.    Nat’l    Ins.     Co.,    454   F.3d   1278,    1281   (11th    Cir.   2006)

(citation omitted).          “[I]f there is a possibility that a state

court would find that the complaint states a cause of action

against any of the resident defendants, the federal court must

find that the joinder was proper and remand the case to the state

court.”    Tillman v. R.J. Reynolds Tobacco, 340 F.3d 1277, 1279

(11th    Cir.     2003).      The    procedure    for    resolving      a    claim   of

fraudulent joinder is similar to the procedure used in determining

a motion for summary judgment under Federal Rule of Civil Procedure

56(b).     The district court must resolve all questions of fact in

favor of the plaintiff.             Legg v. Wyeth, 428 F.3d 1317, 1322-23

(11th Cir. 2005) (citations omitted).




                                            6
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 7 of 14 PageID 137



      To state claim for negligence under Florida law, a plaintiff

must allege that defendant owed plaintiff a duty of care, that

defendant breached that duty, and that the breach caused plaintiff

to suffer damages.     Lewis v. City of St. Petersburg, 260 F.3d 1260,

1262 (11th Cir. 2001).       Furthermore, “[t]he law is clear to the

effect that officers or agents of corporations may be individually

liable in tort if they commit or participate in a tort, even if

their acts are within the course and scope of their employment.”

White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358 (Fla. 1st DCA

2005) (citations omitted).       However, “to establish liability, the

complaining party must allege and prove that the officer or agent

owed a duty to the complaining party, and that the duty was

breached through personal (as opposed to technical or vicarious)

fault.”    Id. (citation omitted).

      Wal-Mart argues that because all of plaintiff’s allegations

against Barber arise from his duty as a store manager, such

allegations are insufficient to establish personal liability under

Florida law, and, therefore, plaintiff lacks any basis for her

negligence claim against Barber.         (Doc. #10, p. 5.)       The Court

disagrees.

      In the proposed amended complaint, plaintiff alleges Barber,

as the Wal-Mart store manager, owed a duty of reasonable care to

plaintiff as a customer.       (Doc. #8-5, ¶ 13.)      Such duty required

Barber “to provide a reasonably safe environment, to inspect and



                                     7
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 8 of 14 PageID 138



maintain     this   environment,     and     to     request   and   authorize

appropriate     precautionary      and      cleanup     measures    to   this

environment, such that his customers would be protected from

reasonably foreseeable injuries.”          (Id.)    Plaintiff alleges Barber

breached these duties by:

      a) Failing to prevent reasonably foreseeable injuries
         and creating a foreseeable risk of harm to customers
         by failing to maintain the floor space in and around
         the Health and Beauty Department;

      b) Failing to adequately warn the Plaintiff of the
         potential hazardous or dangerous condition that
         existed on the floor in the Health and Beauty
         Department that he knew or should have known of or
         that existed for a sufficient length of time so that
         Defendant should have known if [sic] it;

      c) Failing to adequately remedy the dangerous condition
         or otherwise fix it;

      d) Failing to properly train and supervise employees on
         the duty to inspect or adequately inspect the floors;

      e) Failing to properly train and supervise employees on
         the duty to warn or adequately warn customers of
         unsafe conditions that they knew or should have known
         of.

(Id.) Plaintiff states that as a direct result of Barber’s breach,

she slipped on a slippery substance, resulting in injuries.              (Id.

¶¶ 14-16.)

      Viewing these allegations in the light most favorable to

plaintiff, the Court cannot say that clear and convincing evidence

shows there is no possibility plaintiff can establish a cause of

action against Barber for negligence.              See Nelson v. Boston Mkt.




                                     8
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 9 of 14 PageID 139



Corp., 2017 WL 393870, *2 (M.D. Fla. Jan. 30, 2017) (analyzing

similar allegations and concluding “it appears that Plaintiff has

an arguable negligence claim against [the store manager]”); Hunt

v. Target Corp., 2014 WL 1515262, *2 (S.D. Fla. Apr. 18, 2014)

(“After reviewing the allegations of the Complaint, and taking

those   allegations      to    be   true,       the   Court   finds   the   Complaint

adequately alleges that Russell individually engaged in tortious

conduct. While it is true that the Complaint alleges Russell acted

as manager, the Complaint also alleges he had a duty to Plaintiff

and engaged in negligent acts that caused Plaintiff’s injuries.”

(citation omitted)); White, 918 So. 2d at 358 (“[C]ontrary to

Gregg’s argument, the third amended complaint alleges more than

mere    technical   or   vicarious      fault—it        alleges   that      Gregg   was

directly responsible for carrying out certain responsibilities;

that he negligently failed to do so; and that, as a result, Ms.

White was injured.            Such allegations are legally sufficient to

withstand a motion to dismiss for failure to state a cause of

action.”)    The Court finds Wal-Mart has failed to meet its burden

of demonstrating fraudulent joinder.

       In the absence of fraudulent joinder, there is little reason

not to allow the requested amendment to substitute a named person

for the John Doe defendant.            After all, “Federal Rule of Civil

Procedure 10(a) requires every complaint to name all parties,” Doe

v. Sheely, 781 Fed. App’x 972, 973 (11th Cir. 2019), and “[a]s a



                                            9
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 10 of 14 PageID 140



 general matter, fictitious-party pleading is not permitted in

 federal court.”     Richardson v. Johnson, 598 F.3d 734, 738 (11th

 Cir. 2010).     Since plaintiff asserted a claim against the then-

 unknown store manager prior to removal, the purpose of the proposed

 amendment is not to defeat jurisdiction but, rather, to identify

 the actual name of a proper defendant already described in the

 original complaint.     Nelson, 2017 WL 393870, *2 (“The Court finds

 that because Plaintiff asserted a negligence claim against John

 Doe, the store manager, in the original complaint, it was clear at

 all times that Plaintiff intended to pursue a claim against a non-

 diverse defendant.     Plaintiff did not merely attempt to assert a

 new claim against a non-diverse defendant after this case was

 removed.   For this reason, the Court concludes that the purpose of

 the amendment is not to defeat federal jurisdiction.”).

       Plaintiff was not dilatory in seeking the amendment.              The

 Complaint was filed in state court on January 31, 2020 (Doc. #1-

 1), Wal-Mart removed the matter to this Court on March 19, 2020

 (Doc. #1), and plaintiff’s motion to amend was filed on April 7,

 2020 (Doc. #7).    See Nelson, 2017 WL 393870, *2 (“Plaintiff filed

 suit in state court on October 28, 2016 and moved to amend the

 complaint on January 6, 2017, one month after Defendant removed

 this case. Plaintiff’s conduct cannot be described as dilatory.”);

 Hacienda, 2011 WL 2893113, *3 (“Plaintiff’s contention that they

 recently learned that Murdoch was employed with AIU when its



                                     10
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 11 of 14 PageID 141



 insurance claim was submitted is a reasonable one.                      The Court

 evaluates factual allegations in plaintiff’s favor, and finds that

 plaintiff was not dilatory in asking for an amendment.”).

       Plaintiff will be significantly harmed if amendment is not

 permitted. “In determining whether to permit joinder and remand to

 state court, the harm resulting from forcing Plaintiffs to pursue

 parallel litigation in federal and state court is considered.”

 Kelly v. Stillwater Pres. Dev., LLC, 2018 WL 7460057, *2 (M.D.

 Fla. Nov. 14, 2018) (citations omitted).                Here, if plaintiff is

 not allowed to replace John Doe with Barber, she will be forced to

 pursue litigation against Wal-Mart in federal court and litigation

 against Barber in state court.               The Court agrees this would

 constitute a significant injury, as well as a waste of judicial

 resources given the similarity of the claims.             See Nelson, 2017 WL

 393870, *2 (“The Court finds that Plaintiff will be injured if

 required to pursue her claims against Boston Market in this Court

 while   simultaneously       pursuing    her    claim    against    [the    store

 manager] in state court.”); Hacienda, 2011 WL 2893113, *4 (“The

 Court finds that plaintiff’s claim against AIU is intertwined with

 its claims against the other defendants and that questions of law

 and fact common to all defendants would arise such that parallel

 proceedings     in   state    court     would   be   a    waste    of    judicial

 resources.”).




                                         11
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 12 of 14 PageID 142



       Neither party suggests any other compelling factors bearing

 on the equities. The Court declines to construe Wal-Mart’s removal

 of   this    case   as   a   dilatory    action    to       deprive    plaintiff    of

 discovery, as plaintiff argues. (Doc. #7, p. 5).                       As discussed

 previously, Wal-Mart’s removal was not improper.

       After consideration of the above factors, the Court finds

 plaintiff should be allowed to amend her complaint to replace John

 Doe with Ryan Barber as defendant.               See Nelson, 2017 393870, *3

 (granting the plaintiff’s motion to amend to replace John Doe

 defendant        with    identified     store     manager).             Accordingly,

 plaintiff’s motion seeking leave to amend will be granted.

            C. Remand is Required

       The presence of a single plaintiff who is a citizen of the

 same State as a single defendant deprives the district court of

 original diversity jurisdiction over the entire action.                          Exxon

 Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005).

 A removed case must be remanded to state court “[i]f at any time

 before final judgment it appears that the district court lacks

 subject matter jurisdiction.”             28 U.S.C. § 1447(c).               A removal

 case based on diversity jurisdiction must be remanded to state

 court if the parties are not completely diverse.                      Henderson, 454

 F.3d at 1281.

       It    is   undisputed    that     Barber    is    a    citizen    of    Florida.

 Therefore, the Court’s determination that plaintiff should be



                                          12
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 13 of 14 PageID 143



 allowed to replace John Doe with Barber necessarily means the case

 now lacks complete diversity of citizenship and must be remanded

 to state court.     Ingram, 146 F.3d at 862.      Therefore, plaintiff’s

 motion to remand is granted.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff’s Motion for Leave to Amend Plaintiff’s Complaint

         (Doc. #7) is GRANTED.        The Clerk of Court shall docket

         plaintiff’s Amended Complaint (Doc. #8-5) as the operative

         pleading.

       2. Plaintiff’s Motion for Remand (Doc. #7) is GRANTED.

       3. After   docketing   the   Amended   Complaint,    the     Clerk   is

         directed to remand the case to the Circuit Court of the

         Twentieth Judicial Circuit, in and for Charlotte County,

         Florida, and to transmit a certified copy of this Opinion

         and Order and the Amended Complaint to the Clerk of the

         Court.

       4. The Clerk is further directed to close this case and

         terminate all previously scheduled deadlines and other

         pending motions as moot.

       DONE AND ORDERED at Fort Myers, Florida, this          8th     day of

 May, 2020.




                                     13
Case 2:20-cv-00182-JES-NPM Document 13 Filed 05/08/20 Page 14 of 14 PageID 144




 Copies:
 Parties of record




                                     14
